DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are directed to a judicial exception (an abstract idea) without providing a practical application and without significantly more.
Regarding Step 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guideline (2019 PEG), Claims 1-10 are directed to a system (i.e., machine/apparatus) and claims 11-16 are directed to a method (i.e., process); therefore, all pending claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guideline (2019 PEG), Claim 1 is directed to generating ratings for leads before leads are auctioned based on quality factors associated with the lead, by storing/maintaining a plurality of leads wherein each lead is a contact and transactional information that provides an opportunity to sell a good or service to a prospective customer; storing/maintaining one or more selling campaigns for one or more Lead Sellers, each selling campaign containing one or more leads to be sold in the lead marketplace; storing/maintaining one or more buying campaigns for one or more Lead Buyers, each buying campaign including one or more parameters specifying the characteristics of leads to be bought by a particular Lead Buyer associated with the buying campaign; and providing a quality rating for each lead stored in the storage system before the lead is auctioned, wherein the quality rating for each lead is a campaign rating algorithmically calculated as a weighted average rating of the leads sold for the selling campaign associated with the lead; which is an abstract idea reasonably categorized as a mental processes (i.e., providing a resulting opinion/judgement of quality rating based on stored/input data on leads/sales/campaigns), and a certain method of organizing human activity based on commercial and legal interactions (contracts, sales, advertising and marketing) and managing human behavior or interactions between people, and also 
Claim 11, similarly is directed to generating ratings for leads before leads are auctioned based on quality factors associated with the lead, by determining for each quality factor of the plurality of quality factors associated with the lead, that if each quality factor for the lead has been triggered; determining, a weight for each quality factor that has been triggered for the lead; calculating, a quality factor score for each triggered quality factor based on the weight for each triggered quality factor; combining, the quality factor scores for all of the triggered quality factors; and generating a rating for the lead before the lead is auctioned based on the combined quality factor scores, the rating for each lead is a campaign rating algorithmically calculated as a weighted average rating of a plurality of leads sold for a selling campaign associated with the lead, which is an abstract idea reasonably categorized as a mental processes (i.e., providing a resulting opinion/judgement of quality rating based on stored/input data on leads/sales/campaigns), and a certain method of organizing human activity based on commercial and legal interactions (contracts, sales, advertising and marketing) and managing human behavior or interactions between people, and also mathematical concepts since the overall product of the claim “the quality ratings” are calculated based on mathematical concept of weighted averaging of the input data. Claims 2-10 and 12-16 describe information and the evaluation of that information and thus further describe the abstract idea and is directed to the same abstract idea as claim 1 and/or 11.
Regarding Step 2A-Prong 2 of the subject matter eligibility analysis per the most recent subject matter eligibility guideline (2019 PEG), the additional elements unencompassed in claims 1-16 by the abstract idea include a storage system, a Lead Seller database, a Lead Buyer database, a lead marketplace system, rating server, electronic contact, and/or a rating server; which are software/hardware elements merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment; and 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Alternatively, for claims 1-16, storing/retrieving data in a storage/database, transmitting/receiving data over a network would be an insignificant extra-solution activity (See MPEP 2106.05(g) & (d)); which do not provide a practical application for an abstract idea. 

Regarding Step 2B of the subject matter eligibility analysis per the most recent subject matter eligibility guideline (2019 PEG), the additional elements unencompassed in claims 1-16 by the abstract idea include a storage system, a Lead Seller database, a Lead Buyer database, a lead marketplace system, rating server, electronic contact, and/or a See MPEP 2106.05(f) & (h).  Such a conclusion is supported by the Specification (“The Lead Buyer and Lead Seller may be coupled to . . . a server computer . . . 5 that executes computer code . . . . Each computing device may be a processing unit based device with sufficient processing power, memory and connectivity to interact with the LMP system as described below wherein each 10 computing device may be, for example, a personal computer, a laptop computer, a smart telephone, a terminal, a mobile phone, a wireless email device, etc.”).  Spec. at 4. and additionally (“a consumer rating unit 40, such as one or 15 more server computers that execute computer code in one implementation”).  Spec. at 5.
Alternatively, for claims 1-16, storing/retrieving data in a storage/database, transmitting/receiving data over a network are well-understood, routine and conventional (See MPEP 2106.05(g) & (d)); which do not provide significantly more to an abstract idea.

Response to Arguments
Applicant’s arguments filed on 4/23/2021 have been fully considered and found to be unpersuasive and/or insufficient to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on Rejections under 35 U.S.C. 101:

Regarding claims 1, 11 and their dependents, these claims are directed to the abstract idea groupings of mental processes (i.e., providing a resulting opinion/judgement of quality rating based on stored/input data on leads/sales/campaigns) – {Note that –without any limitations evidencing a high complexity of the algorithms/calculations-, under broadest reasonable interpretation, the algorithmic calculations can be performed in a human mind or with pen and a paper}, and a certain method of organizing human activity (applicants failed to provide arguments beyond repeating the claimed limitations) based on commercial and legal interactions (contracts, sales, advertising and marketing) and managing human behavior or interactions between people, and also mathematical concepts since the overall product of the claim “the quality ratings” are calculated based on mathematical concept of weighted averaging (i.e., math concept) of the input data.

Applicants also argued that the claimed invention includes a practical application. Examiner respectfully disagrees.
	Applicant’s claimed invention does not pertain to the fact pattern of the claims of 13042319; further, note that the PTAB decisions are case specific and are not binding or precedential for other applications. Applicant’s claimed invention at most is directed to an improvement to a business model of calculation of the campaign rating. Additional elements including the Ratings server/rating unit are merely used as a tool to apply instructions of the abstract idea in a particular technological environment, which does not provide eligibility to an abstract idea (MPEP 2106.05(f)).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624